Citation Nr: 1218474	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  07-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to June 1985, with additional unverified service in the National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which "confirmed and continued" the "previous denial of service connection for PTSD."  The Veteran moved to New York during the pendency of this appeal, and as such, original jurisdiction over this matter was transferred to the RO in New York, New York.

In December 2011, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  

At the outset, the Board notes that in its April 2006 rating decision, the RO adjudicated the Veteran's PTSD claim on the merits, rather than first determining whether new and material evidence had been submitted with which to reopen the claim.  In this regard, the Board notes that the Veteran's claim of entitlement to service connection for PTSD was previously denied by a final Board decision in April 2005.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  Moreover, the Board highlights that whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (holding that the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).  As such, regardless of the RO's actions regarding reopening the Veteran's claim, the Board must independently address the issue of reopening a previously denied claim.  Accordingly, the issue on appeal is as stated on the cover page.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's March 2007 Notice of Disagreement and May 2007 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, a bipolar disorder, a mood disorder, an anxiety disorder, and an obsessive compulsive disorder (OCD), is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for PTSD was denied by an April 2005 Board decision.  She did not appeal this decision.  

2.  The evidence received since the April 2005 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating her claim for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 2005 Board decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  Evidence received since the April 2005 Board decision that denied entitlement to service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, because the Board is reopening the Veteran's claim and remanding it for further development, no further discussion of VA's duties to notify and assist is necessary at this time.  

II.  New and Material Evidence to Reopen a Claim of Entitlement to Service Connection for a PTSD

This appeal arises out of the Veteran's contention that her currently diagnosed PTSD is related to an in-service sexual assault by an unidentified sergeant in September 1980 while she was stationed at Lowry Air Force Base for Inventory Management School.  See Veteran's December 2005 claim; March 2007 Notice of Disagreement; statements dated in March 2006 and May 2007; June 2007 VA Form 9; Board Hearing Tr. at 3-6. 

In an April 2005 decision, the Board denied the Veteran's July 2000 claim of entitlement to service connection for PTSD on the grounds that there was no credible supporting evidence establishing that her claimed in-service stressor occurred.  At the time of the April 2005 Board decision, the evidence of record included service treatment and personnel records from the Veteran's period of active duty from June 1980 to June 1985, VA treatment records dated from July 1996 to April 2003, a February 2001 VA general medical examination report, and a February 2001 VA PTSD examination report.  The Veteran was notified of the Board's April 2005 decision by a letter dated April 28, 2005.  She did not appeal.  Accordingly, the April 2005 Board decision is final.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

The Veteran filed a claim to reopen in December 2005.  Generally, when a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  38 U.S.C.A. § 7104(b) (West 2002).  In this regard, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the term "factual basis" is defined as the claimant's underlying disease or injury, rather than the symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  As such, the Federal Circuit concluded that claims based upon distinctly and properly diagnosed diseases and injuries must be considered separate and distinct claims.  Id. at 1337.  In this case, insofar as both the Veteran's July 2000 claim and her current claim are based on a diagnosis of PTSD related to military sexual trauma, the Board finds that these claims have the same factual basis.  See Veteran's July 2000 and December 2005 claims.  

Significantly, 38 U.S.C.A. § 5108 provides an exception to 38 U.S.C.A. § 7104(b) for cases in which "new and material evidence" is presented or secured with respect to a claim that has previously been disallowed.  See 38 U.S.C.A. § 5108 (West 2002) (stating that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition); see also 38 C.F.R. § 20.1105 (2011).  Evidence is new if it has not previously been submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2011).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

With regard to claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  See 38 C.F.R. § 3.304(f)(5) (2011); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease (STD); statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  Id.  

Evidence obtained since the Board's April 2005 decision includes VA treatment records dated from February 2004 to February 2012, statements from the Veteran dated in March 2006 and May 2007, the December 2011 Board hearing transcript, a December 2011 letter from the Veteran's primary therapist at a VA Outpatient Substance Abuse Treatment Program, and a March 2012 letter from a VA social worker.  Significantly, in her March 2006 and May 2007 statements, the Veteran reported for the first time that, during the September 1980 sexual assault at Lowry Air Force Base, her assailant wore a condom that broke during the assault, and as a result, she contracted a STD for which she received subsequent in-service treatment.  Similarly, at her December 2011 Board hearing, the Veteran again reported that she contracted a STD during the September 1980 sexual assault.  See Board Hearing Tr. at 7-8.  

The Veteran's claim was previously denied because there was no credible supporting evidence establishing that her claimed in-service stressor occurred.  The statements and testimony provided by the Veteran since April 2005 indicate that she may have contracted a STD during the alleged sexual assault.  These assertions are new in that they had not previously been submitted.  They are also material insofar as they relate to a previously unestablished fact necessary to substantiate the Veteran's claim; specifically, supporting evidence that may be used to corroborate her account of an in-service assault.  In this regard, the Board again highlights that the credibility of evidence is to be presumed for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim.  Justus, 3 Vet. App. at 512-513.  The additional evidence being both new and material, the claim of entitlement to service connection for PTSD is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.


REMAND

Although the Veteran has submitted new and material evidence with which to reopen her claim of entitlement to service connection for PTSD, further evidentiary development is necessary before the Board can adjudicate this claim on the merits.  Specifically, on remand, the Veteran should be provided with further notice regarding the evidence that may be submitted to corroborate her account of an in-service sexual assault; efforts should be made to verify the complete dates and types of her military service; attempts should be made to obtain a complete copy of her service treatment and personnel records, Social Security Administration (SSA) records, private treatment records, and VA treatment records; and the Veteran should be afforded another VA examination assessing the nature and etiology of her currently diagnosed acquired psychiatric disorder(s).  

As an initial matter, a review of the claims file reveals that the Veteran has been diagnosed with and treated for PTSD, depression, a bipolar disorder, and a mood disorder, and has been experiencing anxiety, depression, paranoia, flashbacks, nightmares, and obsessive compulsive thoughts.  See, e.g., VA treatment records dated on November 28, 2005; December 6, 2006; April 21, 2007; May 21, 2007; and November 21, 2011.  Further, in statements dated in March 2006 and May 2007, the Veteran reported that due to her in-service sexual assault, she is now suffering from many psychological disabilities, including PTSD, a bipolar disorder, and OCD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Veteran's claim of entitlement to service connection for PTSD has been recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, a bipolar disorder, a mood disorder, an anxiety disorder, and OCD.  

I.  Notice

A review of the claims file reveals that, to date, the Veteran has not been provided with a notice letter informing her that evidence from sources other than her service records, including evidence of behavioral changes following the alleged assault, may constitute "credible supporting evidence of the stressor" under 38 C.F.R. § 3.304(f)(5).  In this regard, the Board notes that a February 2006 letter provided the Veteran with notice regarding what evidence and information was necessary to establish entitlement to service connection for PTSD, and suggested potential sources of alternative forms of evidence to corroborate her reports of an in-service personal assault, including police reports, medical treatment records for assault or rape, statements from individuals with whom she had discussed the incident, and/or copies of correspondence sent to close friends or relatives in which she related information about the incident.  Additionally, letters dated in May 2009 and October 2010 provided the Veteran with notice regarding the evidence and information necessary to reopen her claim of entitlement to service connection for PTSD.  
Significantly, however, pursuant to 38 C.F.R. § 3.304(f)(5), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him/her the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.  See also Gallegos, 22 Vet. App. at 335 (holding that the regulation governing PTSD based on in-service personal assault places a heightened burden of notification on VA in claims concerning in-service personal assault); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  Accordingly, on remand, such notification must be accomplished.  
Additionally, once the Veteran has been afforded such notice, VA must provide her with assistance in obtaining alternative sources of evidence by allowing her additional time to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on her behalf.  See 38 C.F.R. § 3.304(f)(5) (2011); Gallegos, 22 Vet. App. at 335; see also Patton v. West, 12 Vet. App. 272, 282 (1999).  
II.  Verification of Service

A review of the record also reveals that the complete dates and types of the Veteran's service have not yet been verified.  Currently, the only period of the Veteran's service that has been verified is her active duty in the U.S. Air Force from June 11, 1980, to June 4, 1985.  However, during VA treatment in May 1999 and February 2000, the Veteran reported that she was currently serving in the National Guard.  See VA treatment records dated on May 21, 1999, and February 24, 2000.  Accordingly, because the record reflects that the Veteran may have had additional service in the National Guard following her separation from active duty in June 1985, attempts should be made on remand to verify the complete dates and types of such service.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

III.  Service Records

Similarly, a review of the claims file indicates that the Veteran's service treatment and personnel records may be incomplete.  Specifically, as just discussed, the record reflects that the Veteran may have served in the National Guard following her separation from active duty in June 1985.  See VA treatment records dated on May 21, 1999, and February 24, 2000.  Currently, however, the only service treatment and personnel records on file are dated from November 1979 to June 1985 (i.e., from her active duty service in the U.S. Air Force from June 1980 to June 1985).  As such, further efforts to obtain a complete copy of the Veteran's service treatment and personnel records should be undertaken before the Board renders a decision in this case.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

IV.  SSA Records 

The record also reflects that the Veteran has applied for SSA disability benefits.  See VA treatment records dated on August 6, 2004, and May 10, 2007; Veteran's March 2007 Notice of Disagreement.  To date, however, a complete copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that records submitted in support of the Veteran's SSA claim(s) contain evidence relevant to her VA claim cannot be foreclosed absent a review of those records.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's SSA records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

V.  Private Treatment Records

Additionally, a review of the Veteran's claims file indicates that her post-service private treatment records may currently be incomplete.  Specifically, during VA treatment in March 1997, the doctor noted that the Veteran was hospitalized at Jefferson Hospital on March 7, 1997.  See March 13, 1997, VA treatment record.  Further, during VA treatment in October 1997, the doctor noted that the Veteran had been a resident at Whales Tales Homeless Shelter since September 2, 1997; and during subsequent treatment in December 1997, the doctor noted that the Veteran was receiving treatment for a history of depression from Dr. B.J. at this shelter.  See VA treatment records dated on October 17, 1997, and December 4, 1997.  Moreover, during VA treatment in January 1998, the doctor noted that the Veteran had been admitted to Braddock Hospital in December 1997 following a suicide attempt.  See January 7, 1998, VA treatment note.  Finally, during VA treatment in April 1999, the doctor reported that the Veteran had been hospitalized for depression in March 1999 following a suicide attempt.  See April 12, 1999, VA Psychosocial History Report.  

Significantly, however, to date, no private treatment records have been associated with the Veteran's claims file.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from Jefferson Hospital, Dr. B.J. at the Whales Tales Homeless Shelter, Braddock Hospital, and the hospital that treated her in March 1999 following her attempted suicide.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  

VI.  VA Treatment Records

A review of the Veteran's claims file further indicates that treatment records from several VA Medical Centers (VAMCs) remain outstanding.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from: (1) the Pittsburgh, Pennsylvania VAMC, dated from 1991 to September 1994 and from March 1999 to present (see June 11, 1996, VA treatment note; August 2000 claims form; Veteran's statements dated in April 2003 and March 2006); (2) the Butler, Pennsylvania VAMC, dated from 1992 to present (see September 14, 1995, VA treatment note; August 2000 claims form); (3) the Jamaica Plain, Massachusetts VAMC, dated from 2004 to present (see Veteran's July 2004 statement; August 9, 2004, VA treatment note); (4) the Coatesville, Pennsylvania VAMC, dated from August 2005 to November 2005 and from February 2006 to present (see November 4, 2005, VA treatment note; Veteran's March 2006 statement); (5) the Lyons, New Jersey VAMC, dated in February 2007 (see April 17, 2007, VA treatment record); (6) the St. Albans, New York VAMC, dated from 2008 to present (see Veteran's March 2008 statement); (7) the Montrose, New York VAMC, dated from February 2001 to June 2005 and from November 2011 to present (see February 2001 VA general medical examination report; December 2011 letter from Veteran's primary VA therapist; December 2011 Board Hearing Tr. at 7); (8) the Cincinnati, Ohio VAMC, dated from February 6, 2012, forward (see March 2012 letter from a VA social worker), and (9) any outstanding VA treatment records dated from May 2007 to November 2011.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011). 

VII.  VA Examination 

Finally, the Board finds that another VA examination is necessary to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD, depression, a bipolar disorder, a mood disorder, an anxiety disorder, and OCD, which was either incurred during or caused by her military service.  In making this determination, the Board acknowledges that the Veteran was afforded a VA PTSD examination in February 2001, at which time the examiner provided the opinion that the Veteran's PTSD symptomatology had been chronic since her reported in-service sexual trauma, and that the etiology of her bipolar disorder was unclear.  Significantly, however, the February 2001 VA examiner failed to provide an opinion as to whether the evidence demonstrates any behavioral changes in service that could be regarded as indicative of the occurrence of a sexual assault.  See Patton, 12  Vet. App. at 280 (highlighting that secondary evidence may need interpretation by a clinician, especially if it involves behavior changes; and that evidence documenting such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician); see also 38 C.F.R. § 3.304(f)(5) (2011) (stating that VA may submit any evidence that it receives  to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).  
Here, the Veteran has reported several in-service behavioral changes following the alleged sexual assault, which require interpretation by an appropriate medical or mental health professional.  Specifically, the Veteran has reported that following the alleged September 1980 sexual assault, she: (1) made a sudden request for a change in MOS or duty assignment; (2) had a deterioration in her performance evaluation; (3) abused substances and alcohol; (4) took a pregnancy test, the results of which were positive, and subsequently gave birth to her son in June 1981; (5) contracted a STD, for which she received in-service treatment; (6) had unexplained economic and/or social behavior changes; (7) demonstrated obsessive behavior, such as over/under-eating; and (8) experienced episodes of depression, panic attacks, and/or anxiety without an identifiable cause.  See Veteran's September 2000 Information in Support of Claim for Service Connection for PTSD Secondary to a Personal Assault form; Veteran's statements dated in September 2000, March 2006, and May 2007; Board Hearing Tr. at 3-4, 8.  
Additionally, the record confirms that, in September 1982, the Veteran spoke with a children's physician regarding possible reassignment due to her son's asthma.  See September 22, 1982, treatment note.  Moreover, insofar as the Veteran's service personnel records show that she was discharged from service in June 1985 due to drug use, the record reveals that she was abusing substances at that time.  See May 28, 1985, Legal Review, AFR 39-10.  Further, although the Veteran received fully successful reviews from June 1980 to March 1983, she was found to have conduct not of the standard expected of a Noncommisioned Officer (NCO) in April 1985 based on her drug use.  See April 15, 1985, Selective Reenlistment/NCO Status Consideration form.  As such, the record reflects that her performance evaluation deteriorated several years after the alleged sexual assault.  Furthermore, the record reveals that in January 1981 the Veteran took a pregnancy test with positive results, and that she gave birth to her son on June [redacted], 1981, approximately nine months after the alleged sexual assault.  See service treatment records dated on January 23, 1981, and June [redacted], 1981.  Moreover, the record shows that she received treatment for STDs on several occasions during service, including treatment for condyloma and trichomoniasis in August 1980, and condyloma accuminata from June 1981 to September 1981.  See service treatment records dated on August 7, 1980; August 11, 1980; June [redacted], 1981; August 11, 1981; August 18, 1981; August 31, 1981; and September 1, 1981.  Finally, to the extent that the Veteran's service personnel records indicate that she drafted several dishonored checks in February 1985, there is some evidence of record of unexplained economic behavior changes several years after the alleged sexual assault.  See March 14, 1985, Commanding Notification of Dishonored Checks; May 23, 1985, Response to Proposed AFR 39-10 Administrative Discharge Action.  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the nature and etiology of her acquired psychiatric disorder(s), the Board finds that, on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has an acquired psychiatric disorder that was incurred during or caused by her military service.  See 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her representative with a notice letter regarding her claim for service connection for an acquired psychiatric disorder based on an in-service personal assault that: (1) notifies her that  evidence from sources other than her service records, including evidence of behavioral changes following the alleged assault, may constitute "credible supporting evidence of the stressor," and (2) suggests potential sources for such evidence (i.e., lay statements from anyone that she may have discussed the incident with either during or after service, including family members, friends, and fellow service-members).  Once the Veteran has been afforded such notice, provide her with assistance in obtaining alternative sources of evidence by allowing her additional time to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on her behalf.  

2.  Contact the National Personnel Records Center (NPRC) and/or any other indicated agency, and request verification of the complete dates and types of the Veteran's military service following her separation from active duty in June 1985.  

3.  Make arrangements to obtain the Veteran's complete service personnel and treatment records, including clinical records, from the NPRC and/or any other appropriate source.  The Board is particularly interested in records from her service in the National Guard following her separation from active duty in June 1985.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records herself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Also make arrangements to obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records herself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
5.  With any needed assistance from the Veteran, obtain all psychiatric treatment records relating to the Veteran from:

(a) Jefferson Hospital, dated from March 7, 1997, forward; 

(b) Dr. B.J. at the Whales Tales Homeless Shelter, dated from September 2, 1997, forward; 

(c)  Braddock Hospital, dated in December 1997; and 

(d) a March 1999 hospitalization following a suicide attempt.  

All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records herself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

6.  Obtain all records related to the Veteran's psychiatric treatment from:

(a) the Pittsburgh, Pennsylvania VAMC, dated from 1991 to September 1994 and from March 1999, forward; 

(b) the Butler, Pennsylvania VAMC, dated from 1992, forward;

(c) the Jamaica Plain, Massachusetts VAMC, dated from 2004, forward; 

(d) the Coatesville, Pennsylvania VAMC, dated from August 2005 to November 2005 and from February 2006, forward; 
 
(e) the Lyons, New Jersey VAMC, dated in February 2007; 

(f) the St. Albans, New York VAMC, dated from 2008, forward; 

(g) the Montrose, New York VAMC, dated from February 2001 to June 2005 and from November 2011, forward; 

(h) the Cincinnati, Ohio VAMC, dated from February 2012, forward; and 

(i) any outstanding VA treatment records dated from May 2007 to November 2011.  

All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records herself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

7.  After the development requested in items (1) through (6) is complete, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to her military service.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any acquired psychiatric disorders found to be present.  The examiner should then provide the following opinions. 

(a)  The examiner must provide an opinion as to whether the evidence demonstrates any behavioral changes in service that could be regarded as indicative of the occurrence of a sexual assault.  In providing this opinion, the examiner should acknowledge and comment on the Veteran's reports regarding in-service behavioral changes, to include: (1) a sudden request for a change in MOS or duty assignment; (2) a deterioration in her performance evaluation; (3) increased substance abuse, which ultimately resulted in her discharge from service; (4) taking a pregnancy test, the results of which were positive, and subsequently giving birth to her son in June 1981 (i.e., approximately nine months following the alleged sexual assault); (5) contracting a STD as a result of the condom breaking during the alleged sexual assault, for which she received in-service treatment; (6) having unexplained economic and/or social behavior changes, including drafting dishonored checks; (7) demonstrating obsessive behavior, such as over/under-eating; and (8) experiencing episodes of depression, panic attacks, and/or anxiety without an identifiable cause.

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify whether (1) each alleged stressor found to be established by the evidence of record (whether by the RO, or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on the lay evidence of record regarding an in-service sexual assault in September 1980 and a continuity of symptomatology since service.  

(c)  If the examination results in a psychiatric diagnosis other than PTSD (i.e., depression, a bipolar disorder, a mood disorder, an anxiety disorder, OCD), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury, including an in-service sexual assault.  In doing so, the examiner must acknowledge and comment on the lay evidence of record regarding an in-service sexual assault in September 1980 and a continuity of symptomatology since service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

9.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  
The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


